NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1




             United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                      Submitted July 20, 2012*
                                       Decided July 22, 2013

                                               Before

                               FRANK H. EASTERBROOK, Chief Judge

                               DIANE P. WOOD, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

No. 12‐1532

KOFI EASTERLING,                                      Appeal from the United States District
      Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                             No. 10‐CV‐779

WILLIAM POLLARD, et al.,                              Charles N. Clevert, Jr.,
     Defendants‐Appellees.                            Judge.

                                             O R D E R

       Kofi  Easterling,  a  former  Wisconsin  inmate,  believes  that  Islam  commands  him  to
observe the holy month of Ramadan a few weeks earlier than the scheduled observance at the
Green  Bay  Correctional  Institution.  When  the  defendant  prison  administrators  denied  his
request to accommodate his observance of Ramadan in 2010 on dates different from those
observed by other Muslim inmates, Easterling sued the officials under the Religious Land Use


       *
        After  examining  the  briefs  and  record,  we  have  concluded  that  oral  argument  is
unnecessary.  Thus,  the  appeal  is  submitted  on  the  briefs  and  record.  See  FED.  R.  APP.  P.
34(a)(2)(c).
No. 12‐1532                                                                                Page 2

and  Institutionalized  Persons  Act  (RLUIPA),  42  U.S.C.  §§  2000cc  to  2000cc‐5,  and  under
42 U.S.C. § 1983, alleging violations of his First Amendment rights. The district court granted
summary  judgment  to  the  defendants,  ruling  that  the  prison’s  policy  did  not  burden
Easterling’s exercise of religion, and Easterling promptly appealed. We affirm.  Easterling’s
demands for injunctive relief under both RLUIPA and the First Amendment are moot because
he is no longer a Wisconsin prisoner.  RLUIPA does not provide any damages remedy against
the  state  or  state  employees,  and  Easterling’s  claim  for  damages  against  the  individual
defendants under section 1983 is barred by the defense of qualified immunity.

       Ramadan is a month of the Islamic calendar revered by Muslims as the anniversary of
the revelation of the first verses of the Quran. During Ramadan, Muslims fast from sunrise to
sunset. Inmates at the Green Bay Correctional Institution do not set their own mealtimes, and
Muslim inmates must rely on prison administrators to accommodate their Ramadan fast each
year by providing an alternate meal schedule after sunset and before sunrise.

        Easterling and the defendants disagree about when Ramadan began and ended in 2010.
Because Ramadan is based on a lunar month, each year its starting and ending dates shift in
relation  to  the  Gregorian  calendar  (the  predominant  calendar  in  the  United  States).  The
Wisconsin  Department  of  Corrections  employs  Muslim  chaplains  upon  whom  it  relies  for
Ramadan’s starting and ending dates. Chaplain Zakaria Nurdeen served in that position in
2010.  He relied on the dates set by the Fiqh Council of North America, a group of Muslim
clerics from various sects.  He informed the Department of Corrections that Ramadan would
begin on August 11, 2010 and end on September 9, 2010.  It appears that virtually every Muslim
in the world except Easterling observed Ramadan within a few days of those dates.

        But Easterling believes (and the defendants have not contested his sincerity) that the
2010 Ramadan began on July 21. He insists that, whatever the cost to the prison, his beliefs had
to be accommodated with a special meal schedule.  When the defendants denied his demand
and urged him instead to sign up for Ramadan observance beginning August 11, Easterling
sued prison administrators, a complaint examiner, and a chaplain.  He claims in essence both
a right to have his religious beliefs accommodated and a right not to be discriminated against
because his religious views are unusual or even unique.  He sought both injunctive relief and
damages for alleged violations of his rights under RLUIPA and the First Amendment.

        The defendants moved for summary judgment, arguing that Easterling’s demands were
not feasible in light of the prison’s limited resources. In support they attached an affidavit of
Marc Clements, the prison’s deputy warden during 2010. Clements explained that religious
feasts and fasts create an increased workload for the prison’s food service staff. In addition,
special outside religious visitors (such as an Imam to celebrate the feast that marks Ramadan’s
end) require extra security screening and a protective escort. Providing a different date for
No. 12‐1532                                                                                      Page 3

Ramadan for each inmate who demanded one would be, in Clement’s words, a “huge drain”
on the prison’s limited resources.

       The district court granted summary judgment to the defendants. The court, apparently
accepted the defendants’ argument that Easterling was wrong about the dates of Ramadan and
ruled that Easterling had not shown any burden on his religious practices because the prison
used the Ramadan dates calculated by Muslim Imams and permitted Easterling to participate
in the observance. Absent some burden on his exercise of religion, the district court ruled,
Easterling’s claims for injunctive relief under RLUIPA and his damages claims under the First
Amendment both failed on the merits.

        On appeal Easterling repeats his argument that the defendants violated RLUIPA and
the First Amendment when they refused to accommodate his request for a religious fast on
different dates than other Muslims.  We affirm the district court’s judgment without reaching
the merits of Easterling’s claims under RLUIPA or the First Amendment.

        First, Easterling is not entitled to injunctive relief.  His release from custody while this
appeal has been pending means that his claims for injunctive relief under both RLUIPA and
the  First  Amendment  are  moot.    See  Grayson  v.  Schuler,  666  F.3d  450,  451  (7th  Cir.  2012);
Vinning‐El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011).

        Second, Easterling cannot recover money damages in this case.  As the district court
noted, RLUIPA does not permit claims for money damages against states or prison officials in
their official capacity, see Sossamon v. Texas, 131 S. Ct. 1651, 1658–60 (2011), or against prison
officials in their individual capacities, see Vinning‐El, 657 F.3d at 592; Nelson v. Miller, 570 F.3d
868, 886–89 (7th Cir. 2009).  Thus Easterling is not entitled to any relief under RLUIPA.

       We also conclude that Easterling cannot recover money damages from the individual
defendants  sued  under  42  U.S.C.  §  1983  for  violating  his  First  Amendment  rights.    The
individual defendants are protected by the defense of qualified immunity:

        The doctrine of qualified immunity protects government officials “from liability for civil
        damages  insofar  as  their  conduct  does  not  violate  clearly  established  statutory  or
        constitutional  rights  of  which  a  reasonable  person  would  have  known.”  Harlow  v.
        Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity balances two important interests
        — the need to hold public officials accountable when they exercise power irresponsibly
        and the need to shield officials from harassment, distraction, and liability when they
        perform their duties reasonably.
No. 12‐1532                                                                                       Page 4

Pearson v. Callahan, 555 U.S. 223, 231 (2009); accord, e.g., Whitlock v. Brueggemann, 682 F.3d 567,
580 (7th Cir. 2012).  To defeat a defense of qualified immunity, a plaintiff must take two steps. 
First, the plaintiff must first allege and then show facts amounting to an actual violation of his
or her constitutional rights.  Second, the plaintiff must show that the violation of constitutional
rights was clearly established under applicable law at the time and under the circumstances
that the defendant official acted.  Pearson, 555 U.S. at 232.  In other words, the plaintiff must
show not only that her constitutional rights were violated, but that any reasonable official
under the circumstances would have realized that her rights were being violated.

        As for the first step, whether Easterling’s evidence adds up to a violation of his First
Amendment rights is not easy to answer.  Recall again that defendants do not challenge the
sincerity of Easterling’s religious beliefs.  The district court’s opinion might be read as deciding
that Easterling is simply wrong about when Ramadan should be observed, but federal courts
are  not  in  the  business  of  determining  whether  religious  beliefs  are  right  or  wrong.    E.g.,
Frazee v. Illinois Dep’t of Employment Security, 489 U.S. 829, 834 (1989) (personal religious beliefs
are as protected as those espoused by organized sects); Grayson, 666 F.3d at 455; Vinning‐El,
657 F.3d at 593.  Regarding disagreements about the dates of a religious calendar, consider the
possibility, for example, of having courts decide whether Christian prisoners should observe
Christmas and Easter on the dates observed by the Roman Catholic Church or the different
dates observed by the Greek Orthodox  Church.  That disagreement has lasted well over a
millennium, and American federal judges would have no business trying to resolve it.

         Another dimension of plaintiff’s case is that the defendant officials discriminated against
him and in favor of the Muslim mainstream by accommodating the majority’s beliefs while
doing  nothing  for  him  except  urging  him  to  follow  the  majority  practice.    When  prison
administrators make an accommodation (such as a nocturnal meal schedule) available for the
observance of one faith, the First Amendment requires them to  make reasonable efforts to
provide  equal  accommodations  for  other  faiths,  including  variants  of  the  same  faith.
See Vinning‐El, 657 F.3d at 593–94.  This issue of religious discrimination in prison poses one
of  the  knottiest  problems  in  First  Amendment  jurisprudence,  since  prison  officials  face
significant challenges in maintaining security and safety, as well as substantial constraints on
budget and staffing, and balancing these concerns with a wide range of religious practices can
be  daunting.    See,  e.g.,  Skenandore  v.  Endicott,  2006  WL  2587545  (E.D.  Wis.  Sept.  6,  2006)
(evaluating  Native  American  prisoners’  claims  for  religious  accommodations  including
smoking, sweat lodges, periodic group music practice, and religious feasts); West v. Overbo,
2005 WL 2176980, at *17‐20 (E.D. Wis. Sept. 8, 2005) (holding that prison officials reasonably
accommodated demands for observing Ramadan); Charles v. Verhagen, 220 F. Supp. 2d 937
(W.D. Wis. 2002) (upholding prison policy allowing each religious faith one religious feast per
year). 
No. 12‐1532                                                                                     Page 5

       So it is easy, on the other hand, to empathize with the defendants and the problem
posed for them by Easterling’s demand for nocturnal meals for him, and only him, for a month. 
The accommodation of most Muslims during their Ramadan requires substantial effort and
expense to change the food service schedule from just a daytime schedule to add food service
between sunset and sunrise.  As defendants’ evidence indicates, making such a change for just
one prisoner would involve considerable expense.

        In  this  case  we  follow  the  path  of  Pearson  and  bypass  the  first  qualified  immunity
question, whether plaintiff can show a violation of his First Amendment rights, and decide only
the second question, whether plaintiff can show a violation of his First Amendment rights
under  clearly  established  law.    The  general  principles  of  First  Amendment  law  we  have
discussed  were  clearly  established  in  2010,  but  the  qualified  immunity  defense  turns  on
whether the application of those principles to the circumstances faced by the defendants was
clear at the time.  Anderson v. Creighton, 483 U.S. 635, 639‐40 (1987).  In this case, application of
the general principles to a demand by just one prisoner for a religious accommodation that
would entail such significant challenges and expense for prison officials was not and still is not
clearly established.  Accordingly, we conclude that defendants are entitled to judgment in their
favor on the damages claims under the First Amendment and Section 1983.

       Because Easterling is not entitled to any relief under RLUIPA or the First Amendment,
the judgment of the district court is AFFIRMED.